DETAILED ACTION
EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with George Kaplan, applicant’s representative, on 2 Feb, 2022.

The application has been amended as follows: 

	Please cancel claims 4-6.

	Please amend claim 9 to read “A methodcancer , comprising administering the pharmaceutical composition according to claim 7, labeled with fluorophore.”

	Please amend claim 10 as follows: “The  method according to claim 9 . . . “
	
Please amend claim 11 as follows: “The  method according to claim 10 . . . “
	
Please add new claim 20, as follows: “A method for detecting circulating tumor cells, comprising contacting the chip of claim 12 with a biological sample.”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant is claiming a peptoid that binds to EGFR.  A search was conducted for this invention, and it was determined to be novel and unobvious over 
    PNG
    media_image1.png
    253
    530
    media_image1.png
    Greyscale
.  Note that, while this peptoid is similar to that of the claims, there are multiple differences.  Neither this reference, nor any other reference found taught or suggested modifications of this peptoid that will lead to applicant’s invention.  Thus, the invention is both novel and unobvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Notice of Rejoinder
Claims 1-3, 7, 8, 12-15, 18, and 19 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 9-11, 16, 17, and 20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 19 Nov, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214. The examiner can normally be reached M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED H REYNOLDS/Primary Examiner, Art Unit 1658